Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 9 June 2021.  Claims 1, 23, 32, 33 have been amended.  Claims 10-12, 31, 37-38 have been canceled.  Claim 39 is New.  Claims 1-9, 13-30, 32-36, 39 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 13-20, 22-30, 32-33, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2004/0009459 A1) in view of Shahoian et al. (US 2005/0017947 A1).

Claim 1. Anderson discloses an apparatus for use in a medical process, comprising: 
a haptic device configured to provide mechanical feedback to a user, a model for simulating interactions between a medical device and a tissue while taking into account the biomechanical properties of a tissue as well as the physical properties of the medical device (P. 0009), the simulator also ; and 
a processing unit communicatively coupled to the haptic device, wherein the processing unit is configured to obtain tissue information, and provide a signal to operate the haptic device based on the tissue information, modeling interactions between a medical device and a tissue while taking into account the biomechanical properties of a tissue as well as the physical properties of the medical device and simulating the interaction of a medical device with a tissue or organ having heterogeneous biomechanical properties and/or simulating interactions between a medical device and a plurality of tissues having different biomechanical properties (P. 0009), the simulator also provides active haptic force and tactile feedback components (P. 0010); 
wherein the processing unit is configured to provide the signal to operate the haptic device also based on a movement-vs-intensity profile, wherein the movement-vs- intensity profile indicates a relationship between an intensity of sensory feedback and user movement, tracking software that provides for continuous tracking of the medical device as it moves and/or interacts with the interface, enabling the system to model and display the changing interactions of the device with one or more tissues of the patient's body on the graphical interface (P. 0013), a mechanism for ; and 
wherein the processing unit is configured to communicate with a treatment planning tool, by simulating the various types of procedures, the invention also provides a novel solution to easily configure or customized the training or pretreatment planning environment to meet the needs of the user or trainer (P. 0010), 
and wherein the processing unit is configured to provide the signal to operate the haptic device to inform the user a type and/or a characteristic of tissue represented in the treatment planning tool while the treatment planning tool is being utilized by the user, the system models interaction of a medical device with a tissue, subsequent interaction of at least a portion of the device with multiple different types of tissue (e.g., layers of skin, muscle, fat, bone, etc.) and/or empty spaces in between tissue or lumens, and the system displays images of tissues having different biomechanical properties and models the interactions of one or more medical devices with the different tissues; the system models both biomechanical properties of tissue(s)/organ(s) and physical properties of the medical device being simulated so that interactions between the  
to perform treatment planning for a non-invasive treatment that involves delivery of energy from outside a patient to reach a target inside the patient, the system models an operation of the medical device such as injection of a therapeutic agent, removal of a biological material, placement of an implant, transplant, or pacemaker, and/or exposing of one or more tissues to a therapeutic regimen including, but not limited to exposure of a tissue to heat, light, microwave, ultrasound, electroporation, exposure to an electric field, etc (P. 0098); and
wherein the processing unit is configured to obtain the tissue information based on the position, "a tissue with heterogeneous biomechanical properties" refers to a tissue comprising regions having different resistances against deformation by a medical device (P. 0073) a biomechanical model comprises a set of voxels, each voxel defined by biomechanical properties including, tissue type and tissue subtype, and biomechanical parameters for these tissue types/subtypes, , 
of the medical device (cursor), and wherein the processing unit is configured to obtain the movement-vs-intensity profile based on the obtained tissue information, the movement-vs-intensity profile relating an amount of the user movement occurring over a period with the intensity, the user advances the needle through various body tissues including skin, muscle, fat and bone to simulate vertebroplasty on the simulated bony structure (P. 0175) the medical device interaction with the tissue is modeled using a finite element model of the tissue (P. 0178) wherein stress-strain values are determined during medical device interaction (needle insertion) (P. 0181) to calculate forces acting at points (nodes) within the model (P. 0187) and a load vector of the medical device interaction (needle insertion) is dependent on the speed of the interaction (needle insertion) (P. 0196) The load vector is related to the resistance of the tissue and the deformation of the tissue .

Anderson does not disclose a cursor tracker configured to determine a position of a cursor; provide a signal to operate the haptic device based on the position of the cursor and also based on the tissue information; wherein the processing unit is configured to obtain the tissue information based on the position of the cursor, as disclosed in the claims.  However, Anderson discloses the interface may provide haptic feedback and tracking mechanisms through an interface unit substituting for a medical device such as a joystick or a mouse for receiving haptic feedback (P. 0015).  That is, Anderson disclose that a user may use a joystick or mouse but Anderson does not disclose that the joystick or mouse are used to control a cursor.  In the same field of invention, Shahoian discloses in response to controlling a cursor on a touchpad (P. 0042) the touchpad outputs haptic feedback such as tactile sensations to the user (P. 0043) wherein forces output to the user can be based on the state of a controlled object in the graphical .  Therefore, considering the teachings of Anderson and Shahoian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a cursor tracker configured to determine a position of a cursor; provide a signal to operate the haptic device based on the position of the cursor and also based on the tissue information; wherein the processing unit is configured to obtain the tissue information based on the position of the cursor with the teachings of Anderson.  One would have been motivated to combine a cursor tracker configured to determine a position of a cursor; provide a signal to operate the haptic device based on the position of the cursor and also based on the tissue information; wherein the processing unit is configured to obtain the tissue information based on the position of the cursor with the teachings of Anderson in order make Anderson more flexible by providing a plurality of conventional and well-known user input and control methods for controlling the system of Anderson.
	
Claim 2.  Anderson and Shahoian disclose the apparatus of claim 1, and Anderson further discloses a non- transitory medium storing the movement-vs-intensity for a type the system implements a program provided in a computer readable medium (either as software or as part of an application embodied in the memory of a system processor) which comprises computer program code for identifying an interface in communication with a processor which is capable of simulating contact between a user and the medical device (P. 0105).  

Claim 3.  Anderson and Shahoian disclose the apparatus of claim 2, and Anderson further discloses the sensory feedback comprises a force resistance or a vibration, the interface comprises a mechanism for simulating resistance against insertion and/or movement of the medical device (P. 0027).  

Claim 4.  Anderson and Shahoian disclose the apparatus of claim 2, and Anderson further discloses the different types of tissue comprise two or more of bladder, spine, liver, kidney, cochlea, target, and critical organ, displaying an image of at least one tissue or organ, the image comprises a plurality of tissues, the image displayed includes an image of trabecular or cancellous bone of the spine (P. 0029).  

the interface comprises a mechanism for simulating resistance against insertion and/or movement of the medical device (P. 0027).  

Claim 6.  Anderson and Shahoian disclose the apparatus of claim 5, and Anderson further discloses an intensity of the force resistance is variable in correspondence with the tissue information, a mechanism for simulating resistance against movement of the medical device, the resistance varies according to the simulated placement of the medical device in a given tissue type (P. 0027).  

Claim 7.  Anderson and Shahoian disclose the apparatus of claim 1, and Anderson further discloses the haptic device is configured to provide vibration as the mechanical feedback, the physical based model of patient body used to generate the variables (force and slight vibration) necessary for haptic interface control and realistic visualization made up of volumetric spatial data structure derived from medical images of patient, and hence, patient specific (P. 0016).  

Claim 8.  Anderson and Shahoian disclose the apparatus of claim 7, and Anderson further discloses an intensity of the vibration is variable in correspondence with the the physical based model of patient body used to generate the variables (force and slight vibration) necessary for haptic interface control and realistic visualization made up of volumetric spatial data structure derived from medical images of patient, and hence, patient specific (P. 0016), a mechanism for simulating resistance against movement of the medical device, the resistance varies according to the simulated placement of the medical device in a given tissue type (P. 0027).  

Claim 9.  Anderson and Shahoian disclose the apparatus of claim 1, and Anderson further discloses the tissue information comprises a type of tissue, a position of the tissue, clinical information about the tissue, a radiological property of the tissue, or any combination of the foregoing, a mechanism for simulating resistance against movement of the medical device, the resistance varies according to the simulated placement of the medical device in a given tissue type (P. 0027).  

Claims 10-12. (Canceled).  

Claim 13.  Anderson and Shahoian disclose the apparatus of claim 1, and Anderson further discloses the processing unit is configured to provide the feedback for assisting the user in performing structure contouring, a user of the system performs .  

Claim 14.  Anderson and Shahoian disclose the apparatus of claim 1, Anderson further discloses the processing unit is configured to provide the feedback for assisting the user in performing dose painting, the system further simulates the biological impact of delivery of one or more agents on one or more tissues of the body and/or of the effects of a therapeutic regimen (e.g., such as a regimen employing heat, light, microwave, ultrasound, electroporation, exposure to an electric field, photodynamic therapy, microwaves, x-ray therapy, and heat, etc.) (Paragraph 0012), the system provides a medical device interface with insertion points for receiving a medical device such as a needle (e.g., such as used for a vertebroplasty procedure, an orthoscopic procedure, biopsy procedure, delivery of a therapeutic agent, etc.) (Paragraph 0013).  

Claim 15.  Anderson and Shahoian disclose the apparatus of claim 1, and Anderson further discloses a wearable device with a screen, the screen being communicatively a 3D virtual patient is modeled and data relating to the patient stored in the computer and is visible to the user through the optical stereo glasses (Paragraph 0159).  

Claim 16.  Anderson and Shahoian disclose the apparatus of claim 15, and Anderson further discloses an orientation sensor coupled to the wearable device, wherein the processing unit is configured to vary an object displayed on the screen based on an input from the orientation sensor, , the system includes tracking software that provides for continuous tracking of the medical device as it moves and/or interacts with the interface, enabling the system to model and display the changing interactions of the device with one or more tissues of the patient's body on the graphical interface (P. 0013), in this dual monitor system, one monitor is dedicated to simulate fluoroscopic image at user-defined angle of projection. The other is used to show other auxiliary views such as three-dimensional model of the operating region, cross-sectional planar view and/or roadmaps; tracking devices can be developed from commercially available phantom, robot arm or other 3D locating devices (Paragraph 0159).  

Claim 17.  Anderson and Shahoian disclose the apparatus of claim 15, and Anderson further discloses a positioning device coupled to the wearable device, wherein the processing unit is configured to vary an object displayed on the screen based on an the system includes tracking software that provides for continuous tracking of the medical device as it moves and/or interacts with the interface, enabling the system to model and display the changing interactions of the device with one or more tissues of the patient's body on the graphical interface (P. 0013), the interface includes a tracking mechanism that can receive and/or transmit signals relating to the position and/or interactions of the medical device with the interface. These interactions simulate interactions that might occur during the procedure, by providing haptic feedback as the same interactions are modeled on a graphical user interface of the system (Paragraph 0013), the interface alternatively may comprise a unit substituting for a medical device (e.g., such as a joystick, mouse, or other instruments) for receiving haptic feedback from the system (Paragraph 0015).  

Claim 18.  Anderson and Shahoian disclose the apparatus of claim 15, and Anderson further discloses the wearable device comprises a virtual-reality device, a 3D virtual patient is modeled and data relating to the patient stored in the computer and is visible to the user through the optical stereo glasses (Paragraph 0159).  

Claim 19.  Anderson and Shahoian disclose the apparatus of claim 15, and Anderson further discloses the screen comprises a transparent screen for allowing the user to see in this dual monitor system, one monitor is dedicated to simulate fluoroscopic image at user-defined angle of projection. The other is used to show other auxiliary views such as three-dimensional model of the operating region, cross-sectional planar view and/or roadmaps; tracking devices can be developed from commercially available phantom, robot arm or other 3D locating devices (Paragraph 0159) The user in Figure 10 is looking at the monitor screens.  

Claim 20.  Anderson and Shahoian disclose the apparatus of claim 1, and Anderson further discloses a device with a screen, the screen being communicatively coupled to the processing unit, a 3D virtual patient is modeled and data relating to the patient stored in the computer and is visible to the user through the optical stereo glasses; in this dual monitor system, one monitor is dedicated to simulate fluoroscopic image at user-defined angle of projection and the other is used to show other auxiliary views such as three-dimensional model of the operating region, cross-sectional planar view and/or roadmaps, the tracking devices can be developed from commercially available phantom, robot arm or other 3D locating devices (P. 0159, Fig. 10).  

Claim 22.  Anderson and Shahoian disclose the apparatus of claim 20, and Anderson further discloses the processing unit is configured to cause the screen to display an a 3D virtual patient is modeled and data relating to the patient stored in the computer and is visible to the user through the optical stereo glasses; in this dual monitor system, one monitor is dedicated to simulate fluoroscopic image at user-defined angle of projection and the other is used to show other auxiliary views such as three-dimensional model of the operating region, cross-sectional planar view and/or roadmaps, the tracking devices can be developed from commercially available phantom, robot arm or other 3D locating devices (P. 0159, Fig. 10).  

Claim 23. Anderson discloses an apparatus for use in a medical process, comprising: 
a feedback device configured to provide visual feedback to a user, a model for simulating interactions between a medical device and a tissue while taking into account the biomechanical properties of a tissue as well as the physical properties of the medical device (P. 0009), the system models interaction of a medical device with a tissue, subsequent interaction of at least a portion of the device with multiple different types of tissue (e.g., layers of skin, muscle, fat, bone, etc.) and/or empty spaces in between tissue or lumens, and the system displays images of tissues having different biomechanical properties and models the ; and 
a processing unit communicatively coupled to the feedback device; wherein a position of [a displayed object, or simulated medical device] (cursor) is variable in response to operation of a user control, and wherein the processing unit is configured to obtain tissue information based on the position of the [displayed object, or simulated medical device] (cursor), the system includes tracking software that provides for continuous tracking of the medical device as it moves and/or interacts with the interface, enabling the system to model and display the changing interactions of the device with one or more tissues of the patient's body on the graphical interface (P. 0013) "a tissue with heterogeneous biomechanical properties" refers to a tissue comprising regions having different resistances against deformation by a medical device (P. 0073) a biomechanical model comprises a set of voxels, each voxel defined by biomechanical properties including, tissue type and tissue subtype, and biomechanical parameters for these tissue types/subtypes, wherein the biomechanical parameters simulate interactions between at least one tissue or organ and a medical device (P. 0114) and the biomechanical properties represent maximum load, compressive strength, elastic modulus and energy of the tissue (P. 0115) It is clear that the tissue , and 
to change a behavior of the user control based on the obtained tissue information to inform the user a type and/or a characteristic of tissue represented in a treatment planning tool while the treatment planning tool is being utilized by the user to perform treatment planning, the system models both biomechanical properties of tissue(s)/organ(s) and physical properties of the medical device being simulated so that interactions between the medical device and tissue(s)/organ(s) reflects changes that may occur in the tissue(s)/organ(s) (e.g., deformation, ablation or removal of cells, fluid flow, etc) as well as changes that may occur in the medical device (e.g., bending, movement of one or more portions of the device, deformation, etc.) (P. 0097) 
for a non- invasive treatment that involves delivery of energy from outside a patient to reach a target inside the patient, the system models an operation of the medical device such as injection of a therapeutic agent, removal of a biological material, placement of an implant, transplant, or pacemaker, and/or exposing of one or more tissues to a therapeutic regimen including, but not limited to exposure of a tissue to heat, ; 
wherein the processing unit is configured to change the behavior of the user control by changing an amount of movement of [the displayed object, or simulated medical device]  per unit of user movement on the user control, surface deformation of the hard and soft tissues is computed using finite element method assuming physical constraints due to friction and gravity (P. 0016), the system uses knowledge-based systems to relate image variables and to make recommendations on the trajectory and deformation of the medical devices utilized based on the physical and biological target treatment tissue properties (P. 0017) the system simulates deformation of a tissue as a needle is inserted and/or movement of an organ as a medical device is pushed against or inserted into the organ or a neighboring tissue (P. 0025), a mechanism for simulating resistance against movement of the medical device, the resistance varies according to the simulated placement of the medical device in a given tissue type (P. 0027), and
wherein the processing unit is configured to change the behavior of the user control based on a profile that relates an amount of the user movement occurring over a period with intensity, the user advances the needle through various body tissues including skin, muscle, fat and bone to simulate vertebroplasty on the simulated bony structure .  

Anderson does not disclose the visual feedback comprising a cursor; a cursor tracker considered to determine a position of the cursor; wherein a position of the cursor is variable, as disclosed in the claims.  However, Anderson discloses the interface may provide haptic feedback and tracking mechanisms through an interface unit substituting for a medical device such as a joystick or a mouse for receiving haptic feedback (P. 0015).  That is, Anderson disclose that a user may use a joystick or mouse but Anderson does not in response to controlling a cursor on a touchpad (P. 0042) the touchpad outputs haptic feedback such as tactile sensations to the user (P. 0043) wherein forces output to the user can be based on the state of a controlled object in the graphical environment of the host computer (P. 0044) the user input device (touchpad) is used to control a cursor, wherein the touchpad may output haptic sensations to the user based on a controlled value or event (P. 0052) wherein the haptic feedback can be associated with a simulated texture (P. 0186) The controlled object in the graphical environment of Shahoian is equivalent to the claimed tissue information.  Therefore, considering the teachings of Anderson and Shahoian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the visual feedback comprising a cursor; a cursor tracker considered to determine a position of the cursor; wherein a position of the cursor is variable with the teachings of Anderson.  One would have been motivated to combine the visual feedback comprising a cursor; a cursor tracker considered to determine a position of the cursor; wherein a position of the cursor is variable with the teachings of Anderson in order make Anderson more flexible by providing a plurality of conventional and well-known user input and control methods for controlling the system of Anderson.

Anderson does not disclose to change a behavior of the user control based on the position of the cursor and also based on the tissue information, as disclosed in the forces output to the user can be based on the state of a controlled object in the graphical environment of the host computer (P. 0044) wherein the haptic signal is based on the location of the cursor or the graphical object being manipulated by the cursor (P. 0187) The controlled object in the graphical environment of Shahoian is equivalent to the claimed tissue information.  Therefore, considering the teachings of Anderson and Shahoian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine to change a behavior of the user control based on the position of the cursor and also based on the tissue information with the teachings of Anderson and Shahoian.  One would have been motivated to combine to change a behavior of the user control based on the position of the cursor and also based on the tissue information with the teachings of Anderson and Shahoian in order make Anderson more flexible by providing a plurality of conventional and well-known user input and control methods for controlling the system of Anderson.

Anderson does not disclose changing an amount of movement of the cursor, as disclosed in the claims.  However, Shahoian discloses in response to controlling a cursor on a touchpad (P. 0042) the touchpad outputs haptic feedback such as tactile sensations to the user (P. 0043).  Therefore, considering the teachings of Anderson and Shahoian, it would have been obvious to one having ordinary skill in the art before the effective filing combine changing an amount of movement of the cursor with the teachings of Anderson and Shahoian.  One would have been motivated to combine changing an amount of movement of the cursor with the teachings of Anderson and Shahoian in order make Anderson more flexible by providing a plurality of conventional and well-known user input and control methods for controlling the system of Anderson.

Claim 24.  Anderson and Shahoian disclose the apparatus of claim 23, and Anderson further discloses the feedback comprises a screen, the system displays images of tissues having different biomechanical properties and models the interactions of one or more medical devices with the different tissues (P. 0097).  

Claim(s) 25-30 disclose apparatus claim(s) similar to the apparatus claim(s) of Claim(s) 2, 3, 4, 9, 13, 14 and is/are rejected with the same rationale.

Claim 31. (Canceled).  

Claim(s) 32 disclose(s) method (for treatment planning) claim(s) similar to the apparatus claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 33. Anderson discloses a method for treatment planning, comprising: 
receiving an input from a user control for moving [an object] (cursor) displayed in a screen, tracking software that provides for continuous tracking of the medical device as it moves and/or interacts with the interface, enabling the system to model and display the changing interactions of the device with one or more tissues of the patient's body on the graphical interface (P. 0013), a mechanism for simulating resistance against movement of the medical device, the resistance varies according to the simulated placement of the medical device in a given tissue type (P. 0027); 
obtaining tissue information by a processing unit, modeling interactions between a medical device and a tissue while taking into account the biomechanical properties of a tissue as well as the physical properties of the medical device and simulating the interaction of a medical device with a tissue or organ having heterogeneous biomechanical properties and/or simulating interactions between a medical device and a plurality of tissues having different biomechanical properties (P. 0009); 
wherein the tissue information is obtained by the processing unit based on the position of the cursor, "a tissue with heterogeneous biomechanical properties" refers to a tissue comprising regions having different resistances against deformation by a medical device (P. 0073) a biomechanical model comprises a set of  and 
changing a behavior of the user control based on the obtained tissue information to inform a user a type and/or a characteristic of tissue represented in a treatment planning tool while the treatment planning tool is being utilized by the user to perform treatment planning, the system models both biomechanical properties of tissue(s)/organ(s) and physical properties of the medical device being simulated so that interactions between the medical device and  
for a non-invasive treatment that involves delivery of energy from outside a patient to reach a target inside the patient, the system models an operation of the medical device such as injection of a therapeutic agent, removal of a biological material, placement of an implant, transplant, or pacemaker, and/or exposing of one or more tissues to a therapeutic regimen including, but not limited to exposure of a tissue to heat, light, microwave, ultrasound, electroporation, exposure to an electric field, etc (P. 0098); 
wherein the behavior of the user control is changed by changing an amount of movement of the displayed [object] per unit of user movement on the user control, surface deformation of the hard and soft tissues is computed using finite element method assuming physical constraints due to friction and gravity (P. 0016), the system uses knowledge-based systems to relate image variables and to make recommendations on the trajectory and deformation of the medical devices utilized based on the physical and biological target treatment tissue properties , and 
wherein the behavior of the user control is changed based on a profile that relates an amount of the user movement occurring over a period with intensity, the user advances the needle through various body tissues including skin, muscle, fat and bone to simulate vertebroplasty on the simulated bony structure (P. 0175) the medical device interaction with the tissue is modeled using a finite element model of the tissue (P. 0178) wherein stress-strain values are determined during medical device interaction (needle insertion) (P. 0181) to calculate forces acting at points (nodes) within the model (P. 0187) and a load vector of the medical device interaction (needle insertion) is dependent on the speed of the interaction (needle insertion) (P. 0196) The load vector is related to the deformation of the tissue as the medical device interacts with (needle is inserted into) the tissue, and the load vector is dependent on the speed of the interaction (insertion) of the medical device, this .  

Anderson does not disclose receiving an input from a user control for moving a cursor displayed in a screen; obtaining a position of the cursor: and changing a behavior of the user control based on the position of the cursor and also based on the tissue information; changing an amount of movement of the displayed cursor, as disclosed in the claims.  However, Anderson discloses the interface may provide haptic feedback and tracking mechanisms through an interface unit substituting for a medical device such as a joystick or a mouse for receiving haptic feedback (P. 0015).  That is, Anderson disclose that a user may use a joystick or mouse but Anderson does not disclose that the joystick or mouse are used to control a cursor.  In the same field of invention, Shahoian discloses in response to controlling a cursor on a touchpad (P. 0042) the touchpad outputs haptic feedback such as tactile sensations to the user (P. 0043) wherein forces output to the user can be based on the state of a controlled object in the graphical environment of the host computer (P. 0044) the user input device (touchpad) is used to control a cursor, wherein the touchpad may output haptic sensations to the user based on a controlled value or event (P. 0052) wherein the haptic feedback can be associated with a simulated texture (P. 0186) wherein the haptic signal is .  Therefore, considering the teachings of Anderson and Shahoian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving an input from a user control for moving a cursor displayed in a screen; obtaining a position of the cursor: and changing a behavior of the user control based on the position of the cursor and also based on the tissue information; changing an amount of movement of the displayed cursor with the teachings of Anderson.  One would have been motivated to combine receiving an input from a user control for moving a cursor displayed in a screen; obtaining a position of the cursor: and changing a behavior of the user control based on the position of the cursor and also based on the tissue information; changing an amount of movement of the displayed cursor with the teachings of Anderson in order make Anderson more flexible by providing a plurality of conventional and well-known user input and control methods for controlling the system of Anderson.

Claim 37.  Canceled.

Claim 38.  Canceled.

Claim 39. Anderson and Shahoian disclose the apparatus of claim 1, wherein the amount of the user movement occurring over the period constitutes a movement-rate, a .

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2004/0009459 A1) in view of Shahoian et al. (US 2005/0017947 A1) and further in view of Manigoff et al. (US 2015/0374347 A1).

Claim 21.  Anderson and Shahoian disclose the apparatus of claim 20, but do not disclose the screen is a part of a handheld device, as disclosed in the claims.  However, in the same field of invention, Manigoff discloses an ultrasound sub-system is a hand held scanner with a display housed in the same housing (P. 0024).  Therefore, considering the teachings of Anderson, Shahoian and Manigoff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the screen is a part of a handheld device with the teachings of Anderson and Shahoian.  One would have been motivated to combine the screen is a part of a handheld device with the teachings of .
	
Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2004/0009459 A1) in view of Shahoian et al. (US 2005/0017947 A1) and further in view of Altkorn et al. (US 2005/0093847 A1).

Claim 34.  Anderson and Shahoian disclose the apparatus of claim 1, but do not disclose the movement-vs- intensity profile comprises the continuous profile, and wherein the continuous profile comprises one or more rectilinear segments, as disclosed in the claims.  However, in the same field of invention, Altkorn discloses , a virtual organ is represented by a mass-spring model, a finite element method, or deformable model (Paragraph 0064) including numeric values for elasticity and a spring-constant for a virtual passageway in the organ (Paragraph 0072), as a user moves a virtual object through a virtual passageway, the system detects a collision between the virtual object and the virtual passageway that causes a deformation of the virtual passageway, wherein the virtual object lodges at the junction between a first virtual passageway and a second virtual passageway because the first and second virtual passageways have different elasticities and different rigidities (Paragraph 0075) A mass-spring constant is analogous to the claimed “positive slope” .  Therefore, considering the teachings of Anderson, Shahoian and Altkorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the movement-vs- intensity profile comprises the continuous profile, and wherein the continuous profile comprises one or more rectilinear segments with the teachings of Anderson and Shahoian.  One would have been motivated to combine the movement-vs- intensity profile comprises the continuous profile, and wherein the continuous profile comprises one or more rectilinear segments with the teachings of Anderson and Shahoian in order to more accurately model the tissue to be tested and give the user more control by allowing the user to select from a set of different profiles.

Claim 35.  Anderson and Shahoian disclose the apparatus of claim 1, but do not disclose the movement-vs- intensity profile comprises the non-continuous profile, as disclosed in the claims.  However, in the same field of invention, Altkorn discloses , a virtual organ is represented by a mass-spring model, a finite element method, or deformable model (Paragraph 0064) including numeric values for elasticity and a spring-constant for a virtual passageway in the organ (Paragraph 0072), as a user moves a virtual object through a virtual passageway, the system detects a collision between the virtual object and the virtual passageway that causes a deformation of the virtual passageway, .  Therefore, considering the teachings of Anderson, Shahoian and Altkorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the movement-vs- intensity profile comprises the non-continuous profile with the teachings of Anderson and Shahoian.  One would have been motivated to combine the movement-vs- intensity profile comprises the non-continuous profile with the teachings of Anderson and Shahoian in order to more accurately model the tissue to be tested and give the user more control by allowing the user to select from a set of different profiles.

Claim 36.  Anderson and Shahoian disclose the apparatus of claim 1, but do not disclose the movement-vs- intensity profile comprises only the single intensity value, as disclosed in the claims.   However, in the same field of invention, Altkorn discloses , a virtual organ is represented by a mass-spring model, a finite element method, or deformable model (Paragraph 0064) including numeric values for elasticity and a spring-constant for a virtual passageway in the organ (Paragraph 0072), as a user .  Therefore, considering the teachings of Anderson, Shahoian and Altkorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the movement-vs- intensity profile comprises only the single intensity value with the teachings of Anderson and Shahoian.  One would have been motivated to combine the movement-vs- intensity profile comprises only the single intensity value with the teachings of Anderson and Shahoian in order to more accurately model the tissue to be tested and give the user more control by allowing the user to select from a set of different profiles.

Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive.
The applicant argues:


Anderson and Shahoian do not disclose or suggest the above features.

The examiner respectfully disagrees.  Anderson models biological tissue and organs with a Finite Element model method, wherein the tissue or organ is modeled by nodes and each node simulates a resistance to a load of interaction with a medical device (needle insertion).  Each node is modeled by biomechanical properties and parameters that represent maximum load, compressive strength, elastic modulus and energy of the tissue.  As a user interacts with the model, the speed at which the interaction occurs determines the load vector of the interaction, e.g. when the simulation is of a user inserting a needle into tissue. In this case, the disclosed resistance is analogous to the claimed intensity and the speed of interaction is equivalent to the movement over a period, therefore, Anderson reads on claim limitation movement-vs-intensity profile relating [to] and amount of the user movement occurring over a period [of time] with the intensity.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177